Case 1:19-cr-00138-TSC Document 38 Filed 03/12/20 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Vv.

Case No. 1:19-cer-00138 (TSC)

ALEXIS TAMBERG, : ETLED
Defendant. MAR | 2 2020

STATEMENT OF OFFENSE Clerk, U.S. District & Bankruptcy

courts for the Histrict of Columbia

Pursuant to Rule | 1 of the Federal Rules of Criminal Procedure. defendant Alexis

Tamberg (“Tamberg”) agrees and stipulates as follows:

On or about April 17. 2019, Tamberg made threats to kill the President of the United

States (POTUS), Donald J. Trump, who resides at 1600 Pennsylvania Avenue, N.W.

Washington, D.C. Tamberg made the threats in messages posted on his public Facebook page

under his own name. The threats included the following:

| WILL KILL DONALD J. TRUMP;

MAKE AMERICA GREAT AGAIN. KILL DONALD TRUMP, YES WE
CAN;

Donald J. Trump | AM GOING TO KILL YOU FOR MY FLAG. COME AND
GET ME YOU COWARD,

| WILL BREAK THEM SEEK VENGEANCE FOR MY BROTHER;
Donald J. Trump Alexandria Ocasio-Cortez your fates are one in the same;

KILL FOR GAIN, SHOOT TO MAIM. WE DON’T NEED A REASON TO
WAR AGAIN...:

Welcome Alexandria Ocasio-Cortez. There’s room in MAGA meat grinder for
you too. Barack Obama allows it. STOP BEING SMART-GIRL-TRUMP. I
FUCKING HATE YOU FOR COMPROMISING US. CLIMATE CHANGE
LEGISLATION IS A JOKE THANKS TO YOUR STUPID RGB COSTUME.
Alexandria Ocasio-Cortez lets go bitch, im not afraid of you. I’ve already
threatened the lives of Obama, Clinton and Trump. THE FEDS AIN’T
Case 1:19-cr-00138-TSC Document 38 Filed 03/12/20 Page 2 of 6

COMING. THEY HAVEN’T FOR YEARS. GET THE FUCK OFF OF
INSTAGRAM YOU STUPID CUNT.

When questioned by U.S. Secret Service Special Agents later on April 17, 2019 about the
threats made online, Tamberg admitted that he posted them to his Facebook account from his
tablet and computer. Tamberg was in his home in Alexandria, Virginia at the time he posted the
threats to his Facebook account. Tamberg also told agents that he hates POTUS Trump and wants
to see him killed by either former President Obama (FPOTUS) or the “deep state.” Tamberg
advised that he hates POTUS Trump because he’s racist and targets Obama’s birth certificate.
Tamberg admitted that he posts to Facebook when he becomes angry at the news he hears on TV
and online.

When asked if he knew that his threats would be taken seriously, Tamberg stated that he
intended for them to be taken seriously and knew he had to post them online so they would be
taken seriously. Tamberg also acknowledged that he knew the consequences of making the
- threats, knew authorities would see them because he believes he is being watched by Russians and

Nazis, and that he meant what he said.
Case 1:19-cr-00138-TSC Document 38 Filed 03/12/20 Page 3 of 6

I have read this Statement of Offense and carefully reviewed every part of it with my
attorney, Kevin J. McCants. [ am fully satisfied with the legal services provided by my attorney
in connection with this Statement of Offense and all matters relating to it. [ fully understand this
Statement of Offense and voluntarily agree to it. No threats have been made to me, nor am | under
the influence of anything that could impede my ability to fully understand this Statement of
Offense. No agreements, promises, understandings, or representations have been made with, to,
or for me other than those set forth above.

Date: PHIL [29 Aus ee

Alexis Tamberg
Defendant

I have read this Statement of Facts and carefully reviewed it with my client and discussed
it fully. | concur in my client’s agreement with, and acceptance of, this Statement of Facts

Date: ZV ? Da
Kexin J. McCants

 

Attorney for the Defendant
Case 1:19-cr-00138-TSC Document 38 Filed 03/12/20 Page 4 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Vv.
Case No. 1:19-cr-00138 (TSC)
ALEXIS TAMBERG,

fe MAR 12 2020
STATEMENT OF OFFENSE Courts fg,» Distre
OF the Distr) : Bankrup:
"hiet of gay tPtey
Mbia

Defendant.

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant Alexis
Tamberg (“Tamberg”) agrees and stipulates as follows:
On or about April 17, 2019, Tamberg made threats to kill the President of the United
States (POTUS), Donald J. Trump. who resides at 1600 Pennsylvania Avenue, N.W.
Washington, D.C, Tamberg made the threats in messages posted on his public Facebook page

under his own name. The threats included the following:

e | WILL KILL DONALD J. TROMP;

e MAKE AMERICA GREAT AGAIN. KILL DONALD TRUMP. YES WE
CAN.;

¢ Donald J. Trump | AM GOING TO KILL YOU FOR MY FLAG. COME AND
GET ME YOU COWARD;

e | WILL BREAK THEM SEEK VENGEANCE FOR MY BROTHER;
e Donald J. Trump Alexandria Ocasio-Cortez your fates are one in the same;

e KILL FOR GAIN. SHOOT TO MAIM. WE DON’T NEED A REASON TO
WAR AGAIN...;

e Welcome Alexandria Ocasio-Cortez. There’s room in MAGA meat grinder for
you too. Barack Obama allows it. STOP BEING SMART-GIRL-TRUMP. I
FUCKING HATE YOU FOR COMPROMISING US. CLIMATE CHANGE
LEGISLATION IS A JOKE THANKS TO YOUR STUPID RGB COSTUME,
Alexandria Ocasio-Cortez lets go bitch, im not afraid of you. I’ve already
threatened the lives of Obama, Clinton and Trump. THE FEDS AIN’T
Case 1:19-cr-00138-TSC Document 38 Filed 03/12/20 Page 5 of 6

COMING. THEY HAVEN’T FOR YEARS. GET THE FUCK OFF OF
INSTAGRAM YOU STUPID CUNT.

When questioned by U.S. Secret Service Special Agents later on April 17, 20 19 about the
threats made online, Tamberg admitted that he posted them to his Facebook account from his
tablet and computer. Tamberg was in his home in Alexandria, Virginia at the time he posted the
threats to his Facebook account. Tamberg also told agents that he hates POTUS Trump and wants
to see him killed by either former President Obama (FPOTUS) or the “deep state.” Tamberg
advised that he hates POTUS Trump because he’s racist and targets Obama’s birth certificate.
Tamberg admitted that he posts to Facebook when he becomes angry at the news he hears on TV
and online.

When asked if he knew that his threats would be taken seriously, Tamberg stated that he
intended for them to be taken seriously and knew he had to post them online so they would be
taken seriously. Tamberg also acknowledged that he knew the consequences of making the
threats, knew authorities would see them because he believes he is being watched by Russians and

Nazis, and that he meant what he said.
Case 1:19-cr-00138-TSC Document 38 Filed 03/12/20 Page 6 of 6

I have read this Statement of Offense and carefully reviewed every part of it with my
attorney, Kevin J. McCants. | am fully satisfied with the legal services provided by my attorney
in connection with this Statement of Offense and all matters relating to it. I fully understand this
Statement of Offense and voluntarily agree to it. No threats have been made to me, nor am | under
the influence of anything that could impede my ability to fully understand this Statement of
Offense. No agreements, promises, understandings, or representations have been made with, to,
or for me other than those set forth above.

Date: 9 fit (29 Mee

Alexis Tamberg/
Defendant

I have read this Statement of Facts and carefully reviewed it with my client and discussed
it fully. | concur in my client’s agreement with, and acceptance of, this Statement of Facts

Date: (2/20 AC Wi
Kdvin J. M¢Cants. \
Attscney_ fr the Defendant

 
